Appellate Case: 20-5113     Document: 010110726940       Date Filed: 08/19/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 19, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  STEPHEN PARMENTER,

        Plaintiff - Appellant,

  v.                                                          No. 20-5113
                                                  (D.C. No. 4:19-CV-00431-TCK-JFJ)
  CITY OF NOWATA, OKLAHOMA,                                   (N.D. Okla.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

       Plaintiff Stephen Parmenter was fired in 2019 from his job as the fire chief of

 the City of Nowata, Oklahoma. He sued the City, alleging a denial of procedural due

 process. The United States District Court for the Northern District of Oklahoma

 granted the City’s motion for summary judgment, holding (1) that Mr. Parmenter did

 not have a protected interest in his job and therefore was not entitled to procedural

 due process, and (2) that in any event he was provided adequate process. Mr.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 20-5113     Document: 010110726940         Date Filed: 08/19/2022       Page: 2



 Parmenter appealed. We reverse and remand for further proceedings to determine

 whether Mr. Parmenter had a protected interest in his position, and if so whether he

 received sufficient process. Reconsideration is necessary because the district court

 failed to address two critical issues.

        Before his firing, Mr. Parmenter had served as the City fire chief for five

 years. At all relevant times Melanie Carrick was Nowata city manager—the head of

 municipal government appointed by the City’s board of commissioners. On

 August 31, 2017, Mr. Parmenter received a written reprimand from Ms. Carrick

 alleging the following infractions:

        Altering of employee time sheets, falsification of own time sheet, interfered
        with the City’s relationship with the Harmon Foundation, providing false
        information to supervisor, hindering the accounting process by holding
        checks that need to be deposited and not turning them in for deposit in a
        timely manner, allowing multiple employees to take comp time that they
        had not accrued, issuance of comp time not in accordance with City
        personnel manual, fostering and allowing to continue an environment of
        low morale in department, creating feelings of fear of retribution or
        retaliation in employees in the department[,] creating a harassing, hostile
        and threatening work environment for employees, non-compliance with
        hiring policy, holding volunteer pay until dues are paid, scheduling part-
        time workers more than part time hours.

 Aplt. App. at 27. Because of these alleged infractions, Ms. Carrick removed Mr.

 Parmenter from his parallel role as the City’s director of emergency medical services

 (EMS), she instructed him to work at least one shift per week “as a regular fireman to

 foster better relationships with employees in the department and boost morale,” id.,

 and she warned him that further infractions could result in discipline up to

 termination. The reprimand has a checked box labeled “Final Warning.” Id. A


                                              2
Appellate Case: 20-5113    Document: 010110726940         Date Filed: 08/19/2022     Page: 3



 paragraph labeled “Consequences of Further Infractions” states that the reprimand

 was “the only warning that [Mr. Parmenter] will receive due to the serious and

 damaging nature of the offenses.” Id.

       After the reprimand Mr. Parmenter continued serving as fire chief for over

 one-and-a-half years. Through 2018 Ms. Carrick and Mr. Parmenter had various

 conversations about time-sheet issues, compensatory-time procedures (by which

 employees could opt for time off in lieu of overtime pay), and Mr. Parmenter’s

 responsibilities as fire chief. Mr. Parmenter never worked a shift as a regular

 firefighter, having explained to Ms. Carrick that he thought it would interfere with

 his other duties. And the record reflects—though neither party clarifies—that Mr.

 Parmenter resumed his duties as EMS director at some point after August 2017.

       In March 2019 Ms. Carrick heard new complaints about Mr. Parmenter’s

 performance. Ms. Carrick learned that some workers were following improper

 procedures in filling out time sheets, and she suspected Mr. Parmenter had authorized

 the impropriety. EMS employees and firefighters reported Mr. Parmenter’s

 dismissive attitude toward their objections to a new schedule he had created and his

 refusal to consider their requests for accommodation under the new schedule. The

 employees likewise complained of “very low” morale in the EMS and fire

 departments, Mr. Parmenter’s abrasive “[m]y way or the highway” attitude, and Mr.

 Parmenter’s favoritism toward one subordinate. Id. at 51 (internal quotation marks

 omitted). In addition, one firefighter told Ms. Carrick that he was afraid to fill out the

 City’s employee questionnaire because he had previously been retaliated against after

                                             3
Appellate Case: 20-5113     Document: 010110726940         Date Filed: 08/19/2022     Page: 4



 filling out a similar survey. The City’s police chief submitted a memorandum to Ms.

 Carrick that corroborated some of the employees’ concerns.

        On April 8, 2019, in a face-to-face meeting with Mr. Parmenter, Ms. Carrick

 informed him that he was terminated. Although she testified at her deposition that

 Mr. Parmenter had an “opportunity to speak,” id. at 87, his response was brief. He

 asked, “Really?” and “Why?” Id. at 112. Ms. Carrick answered, “It’s on the sheet”—

 referencing the termination letter. Id. But the letter stated only that he was being

 terminated “for the good of the service” and that in Ms. Carrick’s opinion “good and

 sufficient cause exists.” Id. at 56. Mr. Parmenter did not say anything more and left.

        “To determine whether a plaintiff was denied procedural due process, we

 engage in a two-step inquiry: (1) Did the individual possess a protected interest to

 which due process protection was applicable? (2) Was the individual afforded an

 appropriate level of process?” Hennigh v. City of Shawnee, 155 F.3d 1249, 1253

 (10th Cir. 1998). Whether a plaintiff has a protected property interest is a question of

 state law. See id. “[I]f state statutes or regulations place substantive restrictions on a

 government actor’s ability to make personnel decisions, then the employee has a

 protected property interest.” Id.

        The district court held that Mr. Parmenter lacked a property interest in

 continued employment as the City’s fire chief. The court recognized that an

 Oklahoma statute provides: “The chief and members of all paid municipal fire

 departments shall hold their respective positions unless removed for a good and

 sufficient cause as provided by applicable law or ordinance.” Okla. Stat. tit. 11,

                                              4
Appellate Case: 20-5113    Document: 010110726940          Date Filed: 08/19/2022        Page: 5



 § 29-104. But it held that this state law was overridden by the City of Nowata’s

 Charter because of the Oklahoma home-rule doctrine. “The Oklahoma Constitution

 empowers Oklahoma citizens who live in municipalities exceeding 2,000 people to

 ‘frame a charter for their own government, consistent with and subject to the

 Constitution and laws of this State.’” Edwards v. City of Sallisaw, 339 P.3d 870, 874

 (Okla. 2014) (quoting Okla. Const. art. 18, § 3(a) (brackets omitted)). Such

 municipalities are referred to as “home-rule cities.” Id. The City of Nowata is a

 home-rule city. For home-rule cities Oklahoma law provides:

       Whenever a charter is in conflict with any law relating to municipalities in
       force at the time of the adoption and approval of the charter, the provisions
       of the charter shall prevail and shall operate as a repeal or suspension of the
       state law or laws to the extent of any conflict.

 Okla. Stat. tit. 11, § 13-109. Under this home-rule statute Oklahoma “has surrendered

 a portion of its authority by giving home-rule cities sovereignty over their municipal

 affairs.” Edwards, 339 P.3d at 874 (internal quotation marks omitted).

       The district court said, “[B]ecause the Nowata’s City Charter provides that all

 City employees are at will and may be fired with or without notice, its provision

 prevails over 11 O.S. § [29]-104.” Aplt. App. at 139. But we do not see how the court

 concluded that the charter so provides. The only pertinent language of the charter

 assigns the city manager the “powers and duties” of “appoint[ing] and remov[ing] all

 Heads of Departments, and all subordinate officers and employees of the City.” Id.

 at 59. The “at will” language apparently comes from the City’s personnel manual—

 an informal guidance document that describes itself as “for information only”—


                                              5
Appellate Case: 20-5113     Document: 010110726940        Date Filed: 08/19/2022      Page: 6



 which says, “No employee or representative of the City has any authority to enter

 into an employment contract to change the ‘at will’ employment relationship, or to

 make any agreement contrary to the foregoing.” Id. at 63. The manual also states,

 “All employees must remember that employment may be terminated with or without

 cause or notice, at any time by the employee or the City of Nowata.” Id. at 65.

       We think it clear that the manual is not part of the charter.1 See Shaffer v. City

 of Muskogee Merit Sys. Bd., 394 P.3d 244, 247–51 (Okla. Civ. App. 2016) (refusing

 to consider municipal ordinance in determining whether conflict existed between

 home-rule charter and state law). Perhaps the district court thought the charter

 language implied that City employment is at will, but it did not explain why. The

 City’s brief in this court argues that the charter language implies at-will employment,

 and that argument may ultimately prevail. We think it best, however, to develop the

 issue in district court to afford that court the opportunity to decide the matter in the

 first instance. See Rimbert v. Eli Lilly & Co., 647 F.3d 1247, 1256 (10th Cir. 2011)

 (“Although this court may affirm on any ground apparent in the record, affirming on

 legal grounds not considered by the trial court is disfavored.”).

       The district court held alternatively that even if Mr. Parmenter had a property

 interest in his position, he was fired for “good and sufficient cause.” Aplt. App.

 at 140. But this ruling concerns only the substantive correctness of the firing, not the


       1
         Mr. Parmenter may have failed to clearly raise this point below, but the City
 does not claim on appeal that this argument was not preserved. See Johnson v.
 Spencer, 950 F.3d 680, 707 (10th Cir. 2020) (we may excuse party’s forfeiture if
 opposing party neglects to argue lack of preservation).
                                             6
Appellate Case: 20-5113     Document: 010110726940         Date Filed: 08/19/2022     Page: 7



 fairness of the procedures afforded Mr. Parmenter. Due process requires before a

 public employee’s termination, “(1) oral or written notice to the employee of the

 charges against him; (2) an explanation of the employer’s evidence; and (3) an

 opportunity for the employee to present his side of the story.” Riggins v. Goodman,

 572 F.3d 1101, 1108 (10th Cir. 2009) (internal quotation marks and brackets

 omitted). If the employer provides significant pretermination process, the

 posttermination process need not be as elaborate. See Benavidez v. City of

 Albuquerque, 101 F.3d 620, 626 (10th Cir. 1996). The district court did not analyze

 the adequacy of the procedures provided to Mr. Parmenter—either pretermination or

 posttermination.

        The City suggests that we can affirm by determining ourselves that Mr.

 Parmenter was afforded due process. It contends that the August 2017 warning letter

 gave Mr. Parmenter adequate notice. But the cases cited by the City do not wholly

 persuade us that a document from August 2017 can serve as pretermination notice for

 a firing that occurs one-and-a-half years later based on intervening events. In any

 event, the issue is best resolved by the district court in the first instance. See Rimbert,

 647 F.3d at 1256. If the district court on remand determines that Mr. Parmenter had a

 protected property interest in his position, it should consider procedural adequacy.




                                              7
Appellate Case: 20-5113    Document: 010110726940       Date Filed: 08/19/2022      Page: 8



       We REVERSE and REMAND for further consideration of the proper

 interpretation of the City Charter and, if Mr. Parmenter establishes a protected

 interest, whether the City afforded him adequate process.


                                            Entered for the Court


                                            Harris L Hartz
                                            Circuit Judge




                                            8